The petition by the state of Connecticut for certification for appeal from the Appellate Court, 80 Conn. App. 386 (AC 22637), is granted, limited to the foUowing issue:
“Did the Appellate Court properly conclude that the trial court’s inquiry into a possible conflict of interest between the defendant and defense counsel was inadequate and, if so, did the Appellate Court properly conclude that the defendant was entitled to a reversal of his conviction in the absence of a specific showing of harm?”